FILED
                            NOT FOR PUBLICATION                             JUN 12 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DANIEL SANDERS, Co-Trustee of the                No. 13-57021
DS/KSL Sanders Family Trust, UDT dated
April 28, 1998 and KAREN L.                      D.C. No. 3:10-cv-02142-JLS-NLS
SANDERS, Co-Trustee of the DS/KSL
Sanders Family Trust, UDT dated April
28, 1998,                                        MEMORANDUM*

               Plaintiffs - Appellants,

  v.

SUTTON FUNDING, LLC; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                               Submitted June 9, 2014**

Before:        GOULD, MURGUIA, and WATFORD, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiffs-appellants Daniel Sanders and Karen L. Sanders, Co-Trustees of

the DS/KSL Sanders Family Trust, UDT dated April 28, 1998, appeal the district

court’s denial of their request for preliminary injunctive relief to prevent appellees

from foreclosing on their home. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1), and we affirm.

      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court applied the

appropriate standard and did not abuse its discretion. Winter v. Natural Resources

Defense Council, 555 U.S. 7, 20 (2008) (listing factors for district court to

consider); Sports Form, Inc. v. United Press Int’l, 686 F.2d 750, 752–53 (9th Cir.

1982) (explaining limited scope of review).

      AFFIRMED.




                                                                                         2